Citation Nr: 1343362	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-39 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scar of the anterior chest wall with retained foreign fragment.

2.  Entitlement to service connection for a cardiovascular condition.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America
ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1973, including honorable service in Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The December 2008 decision denied service connection for hearing loss, peripheral neuropathy, and hypertension, and denied an increased rating for his chest scar.  

The issues of entitlement to service connection for hypertension and peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On December 6, 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal of entitlement to service connection for a cardiovascular condition.  

2.  A right ear hearing loss disability has not been manifested at any time during the pendency of this claim.  

3.  Throughout the entire appeal period, the Veteran's shell fragment wound scar of the left anterior chest area has been manifested by one small, stable scar that covered no more than 12 square centimeters.

4.  Throughout the entire appeal period, the Veteran's muscle injury, due to a shell fragment wound, to Muscle Group XXI is no more than slight in nature.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a cardiovascular condition are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

2.  A right ear hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

3.  The criteria for a disability in excess of 10 percent for a residual scar on left anterior chest wall have not been met, nor have the criteria for a separate, compensable rating for a muscle injury to Muscle Group XXI been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.73, Diagnostic Code 5321 (2013), 4.118, Diagnostic Codes 7801-7805 (2008) and (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013). Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013). 

In the present case, the Veteran's representative submitted a informal hearing presentation in December 2013, stating that the Veteran wished to withdraw his appeal for entitlement to service connection for a cardiovascular condition.  This withdrawal was received by the Board that same month.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim. 

Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.

Increased Rating and Service Connection Claims

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in August 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection and/or increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding evidence that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  

In this case, the Veteran was provided a VA audiological examination in December 2011.  The examiner considered the Veteran's complaints of impaired hearing in the right ear as well as the service treatment records, post-service treatment records, and conducting a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's right ear hearing loss did not meet the threshold for a finding of a hearing loss disability for VA purposes.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination most recently in August 2012.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the August 2012 examination report in this case is adequate upon which to base a decision.  See Barr at 312.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

I. Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994). 

II. Increased Rating

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis 

I.  Service Connection

Here, the Veteran contends that he has current right ear hearing loss due to in-service noise exposure.  

VA has conceded that the Veteran was exposed to acoustic trauma during service.  Thus, the main question before the Board is whether the Veteran has a current hearing loss disability in the right ear.  In other words, does the Veteran meet the threshold for a hearing loss disability as described in 38 C.F.R. § 3.385?

The relevant evidence of record includes the following:

Prior to enlistment in March 1969, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
X
10

The Veteran's enlistment and discharge physical examinations are not of record, but service treatment records show no complaints of any right ear hearing problems.  

It does not appear that the Veteran sought treatment for hearing problems prior to filing his claim for service connection in June 2008.  

The Veteran was afforded a VA audiological examination in August 2010, during which puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  The examiner diagnosed mild sensorineural hearing loss in the right ear at frequencies of 3000 Hz or higher.  The examiner opined that the Veteran's hearing loss was due to noise exposure during service, but did not opine that his right ear hearing loss met the threshold under 38 C.F.R. § 3.385 for a right ear hearing loss disability for VA purposes.  

In December 2011, the Veteran was afforded another VA audiological examination, during which puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner diagnosed sensorineural hearing loss in the right ear at frequencies of 6000 Hz or higher.  The examiner opined that the Veteran's right ear hearing loss was not disabling for VA benefits purposes.

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for right ear hearing loss.  

The Board appreciates the Veteran's contentions and statements related to his claimed right ear hearing loss.  Even conceding that the Veteran was exposed to significant noise in service, there is no evidence that the Veteran has been diagnosed with right ear hearing loss disability by VA standards at any point during the timeframe on appeal.  In this regard, the puretone thresholds and speech recognition results from the above-described VA examination report shows some decreased hearing acuity, but not significant enough to constitute a right ear hearing loss disability for VA benefits purposes.  

In other words, none of the audiological examinations during the timeframe on appeal revealed auditory thresholds of 40 decibels or greater at any of the prescribed auditory thresholds or speech recognition scores less than 94 percent.  Likewise, no single examination shows at least three auditory thresholds of 26 decibels or greater or a threshold in any one of the frequencies of 40 decibels or greater.  

With respect to the Veteran's contention that he currently has a right ear hearing loss disability, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As a layperson, the Veteran is competent to report that he experiences difficulty hearing in his right ear.  However, he is not competent to render a diagnosis of a right ear hearing loss disability that satisfies the regulatory criteria set forth in 38 C.F.R. § 3.385.  

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claims of entitlement to service connection for right ear hearing loss disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

II.  Increased Rating

The Veteran contends that his anterior chest wall scar warrants a rating in excess of 10 percent and a separate disability rating for muscle group involvement.  He reported that the fragment imbedded in his chest causes significant pain and sometimes he has to stop what he is doing because of the pain.  

The Veteran's anterior chest wall scar has been rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804 

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b) (2013).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73 (2013).  

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a) (2013).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b) (2013).  For VA rating  purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2013).  

Under Diagnostic Codes 5301 to 5323, muscle injuries disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d) (2013).  

38 C.F.R. § 4.56 provides that slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue would be present.  38 C.F.R. § 4.56.  

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive  evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Diagnostic Code 5321 pertains to Muscle Group (MG) XXI, regarding the thoracic muscle group whose function consists of respiration.  This diagnostic code provides a noncompensable (zero percent) rating for slight muscle injury, a 10 percent evaluation for a moderate muscle injury, and a 20 percent evaluation for a severe or moderately severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5321 (2013). 

The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim for service connection was received prior to October 23, 2008, the amendments are not applicable and will not be applied in this case.

Scars, other than head, face, or neck, that are deep or cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion and that cover an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2.  

Scars that are superficial and unstable are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 1.

Scars that are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118,  Diagnostic Code 7804 (2008).

Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). 

Following his request for increase, the Veteran was afforded a VA examination in September 2008, during which he reported occasional dull pain at the side of the scar once or twice monthly.  This causes no interference with breathing or moving of the arms.  The Veteran's scar did not have any skin loss, ulceration, or breakdown of the scar site.  The examiner opined that the Veteran had no limitation of activities of daily living due to his chest scar.  Physical examination of the chest revealed an 8 mm, non-adherent, non-tender, hyperpigmented, non-disfiguring, circular scar.  It is located on the medial to the midclavicular line of the left third rib.  There was no tenderness of masses noted upon palpation.  The anterior chest wall was non-tender, including the soft tissue muscles and skin.  The anterior ribs were not tender, and his lungs were within normal limits.  Chest x-ray revealed a "very small metallic foreign body [that] is seen to the left of the sternum measuring 5 mm in size.  The lungs were clear, cardiac silhouette was normal, and there was no evidence of a rib fracture.  The examiner diagnosed stable scar and metallic foreign body of the left anterior chest, status-post shrapnel injury during service.  

The Veteran underwent another VA examination in November 2011, during which his scar of the left anterior chest was noted.  The Veteran reported that a few years after the injury he started having "shock like" chest pains on the left side of the chest.  He denied any radiation or that it occurred with exertion.  He stated that the pain is relieved spontaneously within a few seconds.  He now asserts that he gets these pains two to three times per day.  The examiner noted that originally, these pains were thought to be heart-related, but that work-up had been negative.  

Physical examination showed a scar of the left 2nd intercostal space that is 0.5 cm x 0.8 cm.  The examiner specifically indicated that the scar was not painful or unstable (with frequent loss of covering of the skin), and was superficial and non-linear.  The examiner approximated the total area of this scar to be 0.4 square centimeters.  The examiner opined that the Veteran does not have any other pertinent physical findings, complications, or conditions related to his left chest scar.  There is not any muscle or nerve damage associated with any scar.  There was no limitation of function due to the scar.  The examiner diagnosed stable scar and metallic foreign body of the left anterior chest, status-post shrapnel injury during service.  For those reasons, the examiner opined that the Veteran's non-cardiac chest pain is less likely as not related to the shrapnel metallic foreign body.  

The Veteran's most recent VA examination regarding his fragment wound/scar was in August 2012.  The examiner indicated that the Veteran had been diagnosed as having a muscle injury in the left chest area.  The examiner described the injury as a penetrating muscle injury to MG XXI, also known as the thoracic muscle group that relates to respiratory function.  The examiner noted that the Veteran had a minimal scar associated with his muscle injury.  The examiner opined that the Veteran's muscle injury did not cause any fascial defects or impact muscle substance or function.  Additionally, the muscle disability did not cause loss of power, weakness, lower threshold of fatigue, pain, impairment of coordination, uncertainty of movement, or atrophy.  The examiner indicated that the Veteran had normal chest wall motion and strength.  

The examiner noted that x-rays showed a small metallic foreign body in the anterior chest wall in MG XXI on the left.  There was no evidence of scattered foreign bodies in the area.  The examiner opined that the Veteran's muscle injury does not impact his ability to work or keep up with work requirements.  She further noted that the Veteran's chest scar was unchanged since the November 2011 VA examination.  

The Veteran's heart was also examined at that time, and the examiner found that the Veteran does not have any heart-related problems.  She noted that the Veteran had been examined by a cardiologist, which included a stress test.  It was determined that his chest complaints were considered atypical chest pain.  

The Veteran has had some recent VA treatment related to his complaints of chest pain.  This has been identified as atypical chest pain.  The Veteran had reported that it worsens with movement or deep breathing.  In many of the VA treatment notes, the Veteran has specifically denied any chest pain or shortness of breath. 

Upon complete review of the evidence of record, the Board finds that the preponderance is against awarding a rating in excess of 10 percent for the Veteran's left anterior chest scar, and is against entitlement to a separate rating for a muscle injury to MG XXI.  

First regarding the scars, the Board finds that the Veteran's scar is no more than superficial and it is not painful, unstable, nor does it cover an area exceeding 12 square inches.  Additionally, it does not cause any limitation of function.  

Even if the Board considers the new rating criteria for scars, the Veteran would not be entitled to a higher rating for his left anterior chest scar.  Under the new criteria, he would have to show three or more painful or unstable scars, or that the scars are deep and nonlinear and cover an area of 12 square inches or more.  See 38 C.F.R. § 4.118, Diagnostic Code 7800-7807 (2013).  Moreover, there is no evidence that the Veteran's residual scar of the left anterior chest causes any associated limitation of motion in his left chest area.  Id. 

Next, the Board finds that the preponderance of the evidence is against a separate rating for a muscle injury to MG XXI.  At no time during the appeal period has any medical professional found that the Veteran's chest complaints are related to the shell fragment in his left chest area.  

First, the Board notes that the Veteran's service treatment records do not show treatment for any shell fragment wounds.  During the August 2012 VA examination, the Veteran's left chest wound has been characterized as a penetrating wound without any artery or nerve involvement.  There is no clinical evidence showing that the wound was a deep penetrating, nor are there objective findings of some loss of deep fascia, loss of muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the right side.  The Board finds that although the Veteran has some muscle injury to MG XXI, the competent and credible evidence does not show that it is more than slight in nature, and this would result in a noncompensable rating.  

The Board finds the Veteran's wound to the left chest does not approximate a "moderate" level of impairment to warrant a separate, 10 percent rating under Diagnostic Code 5321.  Medical examinations have shown no residuals other than a scar, which is separately compensated, and in fact the most recent VA examination found no muscle disability attributed to his left chest wound.  In other words, none of the criteria for "moderate" injury under 38 C.F.R. § 4.56 are shown by the competent and credible evidence of record.

The Board appreciates the Veteran's contentions that his chest pains are due to the shell fragment imbedded in his left anterior chest area.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of chest pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current atypical chest pain and the small metal fragment in MG XXI.  As such, the Board ascribes far more weight to the conclusions of the medical professional who concluded that the Veteran's current atypical chest pain was not caused or aggravated by his shell fragment residuals, and that he has no chest wall limited motion and strength.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating higher 10 percent for his left anterior chest scar.  At no point during the appellate time period is a rating in excess of 10 percent warranted and, therefore, staged ratings are inapplicable here.  See Hart, 21 Vet. App. at 505.  In light of the foregoing, entitlement to a rating in excess of 10 percent for a left chest scar and a separate raring for muscle involvement due to the residual metallic foreign body of the left chest area is denied.

Additional Considerations

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran was awarded a TDIU in an October 2012 rating decision, effective February 2012.  Accordingly, no TDIU issue is currently before the Board.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected shell fragment wound residuals to the left chest area is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left chest scar and retained metallic fragment and the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran sometimes reports painful scar and pain in his chest area.  As discussed above, the current ratings assigned are adequate to fully compensate the Veteran for his left anterior chest scar with retained metallic fragment.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

The appeal of entitlement to service connection for a cardiovascular condition is dismissed.  

Service connection for a right ear hearing loss disability is denied.

Entitlement to a disability rating in excess of 10 percent for scar of the left anterior chest with retained foreign body is denied.  

REMAND

The Board finds that further development is necessary regarding the Veteran's service connection claims for hypertension and peripheral neuropathy of the bilateral upper and lower extremities.  

During the Veteran's September 2008 VA examination, he was noted to have a new-onset hypertension that is less likely than not a result of or aggravated by his service-connected scar of the anterior chest wall.  The examiner provided no rationale for his opinion.  Also, in a March 2009 VA examination, the examiner opined that the Veteran's hypertension is not caused or aggravated by his service-connected diabetes mellitus.  Again, no rationale was provided.  

Later, the Veteran asserted that his hypertension was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  Given the failure to provide a rationale for the negative nexus opinions, as well as the Veteran's recent claim that his current hypertension is secondary to his service-connected PTSD, the Board finds that a new opinion is necessary.  

With respect to the Veteran's peripheral neuropathy claims, he was not shown to have peripheral neuropathy during his 2009 diabetes mellitus examination, nor has he been so diagnosed following that examination.  However, he has recently contended that he experiences numbness of the legs when he sits for long periods of time.  The Veteran's representative requested that he be afforded a new examination to determine whether he has peripheral neuropathy related to his diabetes mellitus.  As such, the Board finds that the Veteran should be afforded a current examination to determine whether he experiences peripheral neuropathy of the bilateral upper and lower extremities secondary to his service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent treatment records.  All records and/or responses received should be associated with the claims file.

2.  The RO/AMC should forward the Veteran's claims file, including any pertinent evidence contained in his electronic file, to the March 2009 VA examiner, if available, for a supplemental opinion as to the nature and etiology of any hypertension.  If he is unavailable, forward the claims file to an appropriate substitute to provide the following opinion:  

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is etiologically related to his active service or was caused or permanently worsened by his service-connected PTSD, diabetes mellitus, and/or shrapnel wound residuals.  The examiner should specifically discuss the Veteran contention that these service-connected disabilities have aggravated his hypertension.  The examiner should indicate that he/she reviewed the file in conjunction with the examination, and is asked to provide a complete rationale for any opinions reached. 

The Board shall leave it up to the examiner's discretion as to whether the Veteran should be reexamined.  

3.  The RO/AMC should schedule the Veteran for a new examination by someone with the appropriate expertise to determine the nature and etiology of his claim peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran's claims file, including any pertinent evidence in his electronic files, should be forwarded to the examiner.  The examiner should indicate that he/she reviewed the file in conjunction with the examination.  The examiner is asked to provide the following opinion:

Is it at least as likely as not (a 50 percent or better probability) that any current diagnosed peripheral neuropathy is etiologically related to his active service or was caused or permanently worsened by his service-connected diabetes mellitus.  The examiner should specifically discuss the Veteran contention that he currently experiences numbness in the legs when he sits down.  

The examiner(s) is asked to provide a complete rationale for any opinions reached. 

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


